DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 12/10/2020.


Status of Claims


Claim 14 has been cancelled. 
Claims 4, 5, 9, 13, and 18 have been amended. 
Claim 21 has been added
Claims 1-13 and 15-21 are now pending.

Response to Arguments

Applicant's arguments filed on 12/10/2020 regarding the 35 U.S.C. 103 rejection of claims 1-5, 9-14, and 18-20 have been fully considered. The Applicant argues the following.
  	As per claims 1, 10, and 20, the Applicant argues that the combination of Shafer and Kilner does not make obvious identifying that a threshold number of customers had a dwell time of at least a threshold dwell time. Shafer in view of Kilner do not teach a threshold dwell time (pgs. 10-17 and 18-20). 
The Examiner finds the Applicant’s argument somewhat persuasive. The Examiner submits that Shafer in view of Kilner do not explicitly teach “a threshold dwell time”. To make the case of obviousness clearer, the Examiner has 
 	As per claims 4 and 13, the Applicant argues that Shafer and Kilner does not describe or make obvious at least “determine, based on sales trend having the predefined relationship with the first trend threshold, that the previous task associated with the first product was not performed”.  Shafer and Kilner describe or make obvious at least the consideration of whether a previous task that was indicated as having been performed was actually performed, nor making this evaluation based on sales trend data.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103 rejection of the claims has been withdrawn. However, upon further consideration, a new ground of 103 rejection for the claims is made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 9 and 21 are objected to because of the following informalities:
Claim 9 line 2 limitation of “…identifying the first sales trend is configured to” should read ““…identifying the first sales trend is configured to:”.
Claim 21 lines 2-3 include the limitation of “…from a portable user devices associated with multiple customers of the plurality of different customer…”. Customer should be customers.
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 10-12, and  19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), and in further view of Sharma et al. (US 9,747,497 B1).
As per claim 1 (previously presented): Shafer teaches a retail store inventory management system, comprising (Shafer e.g. Figs. 1 and 22, An inventory management protocol configured for execution by a network entity 62 [0030]. A network of monitoring devices may be configured and installed within a retail sales environment to support various security, inventory, marketing, and/or other functionalities [0036].): 
Shafer teaches a point of sales system comprising multiple point of sale devices at a retail store, wherein the multiple point of sale devices are configured to track sales of products purchased at the retail store, wherein the point of sale devices are communicatively coupled with a distributed communication network; (Shafer e.g. Figs. 1 and 4, Fig. 4 shows an example of the network/monitoring system 30 in a typical commercial environment 100 that is divided into a retail floor 110, store room 120, and a point of sale desk 130. The point of sales desk 130 is a check-out counter or other feature of a commercial environment where customers purchase the retail articles [0069]. The network/monitoring system 30 and the monitoring device 10 may be configured to interface with point of sale terminals [0067]. Fig. 4 is an example of a distributed communication network that includes communication with a point of sale device. Communication interface 48 may include an antenna (or multiple antennas) and 30 or other devices [0060].)
Shafer teaches a plurality of sensor systems distributed throughout the retail store and communicatively coupled with the communication network; and (Shafer e.g. Figs. 3 and 4; Fig. 3 is an example monitoring device (i.e. sensor) with specialized hardware [0009]. The monitoring device 10, which may also be referred to as a tag, may comprise a processor 28, a radio transmitter/receiver 46, an alarm 42, a battery 40, and a sensor 50 [0055]. Fig. 4 network includes monitoring devices 10 scattered throughout the retail floor 110 and generally correspond to retail articles to which they are likely attached [0070]. The monitoring devices 10 receive ping signals from ping nodes 66, transmit the ping node data to the server 63 and receive instructions from the router 65 (i.e. communicatively coupled) [0054].)
Shafer teaches an inventory control circuit communicatively coupled, over the communication network, with the point of sales system and the plurality of sensor systems, and memory storing code executed by the inventory control circuit, wherein the inventory control circuit is configured to (Shafer e.g. Fig. 4 is a network implemented in a retail environment [0010]. The network/monitoring system 30, may comprise a network entity 62 (i.e. inventory control circuit), at least one ping node 66, and at least one monitoring device 10 (Figs. 1-3 and [0038]). The network entity 62 (i.e. inventory control circuit) may be embodied as, include or otherwise control an inventory manager. The network entity 62, as an inventory manager, may be any means such as a device and/or 30 and the monitoring device 10 may be configured to interface with RFID systems, inventory systems, security systems, sales systems, point of sale terminals, advertising systems, etc. [0067].): 
Shafer teaches receive, based on sensor data from a set of at least one sensor of the plurality of sensors, customer monitoring data representative of locations of customers within the retail store as the customers move through the retail store; (Shafer e.g. Fig. 1, The network entity 62 (i.e. inventory control circuit) may be configured to record and analyze the path the various products take through the retail floor when in the possession of shopping customers. The network entity (i.e. inventory control circuit) may generate traffic density maps and/or profiles by storing the ping location data (i.e. sensor data) associated with monitoring devices 10 that move throughout the retail environment (i.e. the customer carrying the product associated with monitoring device 10
Shafter teaches identify, from an aggregate of the customer monitoring data corresponding to a plurality of different customers passing through a first area within a first customer travel area (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be further configured to incorporate the personal tracking data into personal tracking data for other customer tags (i.e. different customers) to generate a time-based customer traffic density profile for the monitored commercial environment, and generate a customer count over a period of time at a selected location within the commercial environment, wherein the selected location is associated with a product display. The network entity (i.e. inventory control circuit) can also generate a customer route profile over a period of time, where the customer route profile indicates an aggregation of routes traveled by the customer tag or other customer tags within the monitored commercial environment [0202].), Shafer in view of Kilner and Sharma teach identify that a threshold number of the plurality of different customers each had a respective dwell time in the first area of at least a threshold dwell time, wherein the dwell time comprises an amount of time a respective one of the different customers spends in the first area; 
Shafer teaches identify that a number of the plurality of different customers in the first area via counting customers in a defined area (Shafer e.g.  The monitoring devices 10 may be employed to function as a customer counter to determine customer traffic density profiles or other marketing 62 (i.e. inventory control circuit) may be configured to monitor movement past a particular ping node or group of ping nodes 66 in order to perform customer counting functions. The customer counting functions may be used along with other traffic pattern information to provide information for use in determining marketing strategies for product placement or display presentation [0175].) 
Shafer also teaches establishing threshold criterion/rules based on a count/number and a period of time (Shafer e.g. Conditions may be actively and passively monitored and the conditions may be compared to a set of rules (e.g. location or zone-based rules, time-based rules, or identity–based rules) to determine whether to initiate a functionality prescribed for a particular rule ([0079] and [0080]). The network entity (i.e. inventory control circuit) may be configured to determine if the current condition meets the at least one criterion in order to initiate an action such as threshold inventory quantity for a product, a threshold duration (e.g. time and date) that a product has been located on a sales floor, and a threshold number of monitoring devices from a given area move at the same time ([0214], [0209], and [0145]). 
Shafer does not explicitly teach identify that a threshold number of the plurality of different customers each had a respective dwell time in the first area of at least a threshold dwell time, wherein the dwell time comprises an amount of time a respective one of the different customers spends in the first area.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer’s tracking/monitoring system with Kilner’s cumulative statistical analysis data that includes a customer headcount and respective dwell times in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Shafer in view of Kilner do not explicitly teach a threshold dwell time.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer in view of Kilner’s tracking/monitoring system and customer headcount and respective dwell times with Sharma’s threshold dwell time in order to measure the efficiency of the media element in reaching a targeted audience (Sharma e.g. col. 4 lines 7-8).
Shafer, Kilner, and Sharma’s inventions are directed towards collecting customer data and monitoring customer interaction with a product. Furthermore, all of the claimed elements were known in the prior arts of Shafer, Kilner, and Sharma and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded 
Shafer in view of Kilner teach identify a direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time in the first area; 
Shafer teaches determining a number of customers and time spent within the first area (Shafer e.g. Fig. 18, The network entity 62 (i.e. inventory control circuit) may be further configured to incorporate the personal tracking data into personal tracking data for other customer tags to generate a time-based customer traffic density profile for the monitored commercial environment, and generate a customer count over a period of time at a selected location within the commercial environment, wherein the selected location is associated with a product display [0202].)
Shafer does not explicitly teach identify a direction each customer is looking during the respective customer's dwell time in the first area;
However, Kilner teaches identify a direction each customer is looking during the respective customer's dwell time in the first area (Kilner e.g. The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130 [0044]. The face detection/recognition module 150 determines whether or not the human face is still in shot (i.e. looking in the 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer’s monitoring system to include determining the respective dwell time and direction each customer is looking for a plurality of customers in an area as taught by Kilner in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Shafer in view of Kilner and Sharma teach identify, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell Page 3 of 18Application No. 15/803,343Response to Final Office Actiontime, a first set of at least one product positioned adjacent the first area and based on the direction each of the threshold number of different customers is looking during the respective dwell time; 
Shafer in view of Kilner and Sharma teach identify that the threshold number of the plurality of different customers each have the respective dwell 
Shafer also teaches identify a first set of at least one product positioned adjacent the first area Page 3 of 17(Shafer e.g. Figs. 1 and 15, The network can utilize monitoring devices 10 to operate as a “customer tag” for association with individual customers [0177]. The network entity 62 (i.e. inventory control circuit) may be configured to detect movement of a customer tag 1155 and/or determine whether the customer tag 1155 enters a zone of interest that is defined, e.g., with respect to the location of at least one product associated with a monitoring device 10. Further, the network entity (i.e. inventory control circuit) may be configured to, in response to at least receiving the zone of interest based association, retrieve product information about a nearby product associated with a monitoring device [0195].)
Shafer does not explicitly teach Response to Non-Final Office Actionidentify a first set of at least one product based on the direction each of the threshold number of different customers is looking during the respective dwell time.
However, Kilner teaches identify a first set of at least one product based on the direction each of the threshold number of different customers is looking during the respective dwell time. (Kilner e.g. Fig. 7 is a GUI of a store layout and the locations of a plurality of display arrangements. The regions 710 represent shelves on which products are displayed and the positions of individual display arrangements comprising display screens 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer in view of Kilner’s tracking/monitoring system and customer headcount and respective dwell times with Sharma’s threshold dwell time in order to measure the efficiency of the media element in reaching a targeted audience (Sharma e.g. col. 4 lines 7-8).
Shafer in view of Kilner and Sharma teach evaluate, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, correlated sales data of each product of the first set of at least one product and identify that a sales trend over time, relative to the sales data of a first product of the first set of at least one product, has a predefined relationship with at least a first trend threshold corresponding to the first product; and 

Shafer teaches evaluate correlated sales data of each product of the first set of at least one product and identify that a sales trend over time, relative to the sales data of a first product of the first set of at least one product, has a predefined relationship with at least a first trend threshold corresponding to the first product (Shafer e.g. The network may be configured to monitor and manage pricing of products [0208]. The network entity 62 (i.e. inventory control circuit) may be configured to change the price of a product (or suggest the change of a price for the product) based on various factors. When the monitoring device is commissioned or is placed on the sales floor, a time and date threshold for the monitoring device may be defined in the memory of the network entity (i.e. inventory control circuit). The network entity 62 (i.e. inventory control circuit) may be configured to implement a timer and determine a “time on the sales floor” value or other indicator of the time that a particular product has spent on the retail floor without being sold (or in some cases without being even handled, i.e., moved) (i.e. sales data). If the time on the sales floor value reaches a threshold level (i.e. a first trend threshold), the price for the article that a monitoring device 10 is associated with may be modified or at least a message may be sent by the network entity 62 (i.e. inventory control circuit) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer in view of Kilner’s tracking/monitoring system and customer headcount and respective dwell times with Sharma’s threshold dwell time in order to measure the efficiency of the media element in reaching a targeted audience (Sharma e.g. col. 4 lines 7-8).
Shafer teaches identify a first action to be performed relative to the first product as a function of the sales trend relative to the sales data of the first product (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be configured to change the price of a product (or suggest the change of a price of the product) based on various factors. If the time on the sales floor without being sold (i.e. sales trend) value reaches a threshold level, the price for the article that a monitoring device 10 is associated with may be modified or at least a message may be sent by the network entity 62 (i.e. inventory control circuit) to store management to identify the corresponding product and suggest a price modification (i.e. first action). Alternatively, the monitoring device may alarm when a threshold is reached indicating to sales personnel that the monitoring device 10 should be moved to the clearance rack [0209].), Shafer teaches wherein the first action comprises: evaluate pricing of the first product based on location within the retail store and competitor pricing of the first product; and change the price of the first product based on the evaluation of the pricing (Shafer e.g. Information regarding the effects (e.g., sales effects, customer traffic effects, etc.) of moving product display racks and associated products within the store may be determined based on the movement of customers and the sales of the associated products. The traffic density map may be employed by store management to define areas of high, medium and low traffic, thus creating customer traffic profiles. Such maps may be utilized by department store owners for setting pricing of retail display locations [0173]. The network may be configured to monitor and manage pricing of products and make automatic price modification [0208]. The network entity 62 (i.e. inventory control circuit) may be configured to present visual or audible information about pricing of at least one product that is related to a product affixed to the monitoring device (i.e. competing product) via a relationship defined in a data structure stored in a memory device of the network entity (i.e. inventory control circuit) [0196]. The price may be modified based on the sales of related products [0209].).
As per claim 10 (previously presented): Shafer teaches a method of managing inventory at a retail store (Shafer e.g. Systems, methods, and apparatuses for tracking of retail products. The network can communicate wirelessly to the monitoring devices to perform varying functions such as inventory tracking, security monitoring, marketing functions, and/or other tasks that may be suited to a commercial or retail environment [0037].), comprising: by an inventory control circuit (Shafer e.g. Fig. 1, 62 (i.e. inventory control circuit) [0030]): 
Shafer teaches receiving, based on sensor data from a set of at least one sensor of a plurality of sensors communicatively coupled with a distributed communication network, customer monitoring data representative of locations of a plurality of different customers within the retail store as the customers move through the retail store;  (See claim 1ci for response.) 
Shafer in view of Kilner and Sharma teach identifying, from an aggregate of the customer monitoring data corresponding to the customers passing through a first area within a first customer travel area, that a threshold number of the plurality of different customers each had a respective dwell time in the first area of at least a threshold dwell time, wherein the dwell time comprises an amount of time a respective one of the different customers spends in the first area; (See claim 1cii for response.)
Shafer in view of Kilner teach identifying a direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time in the first Page 6 of 18area; (See claim 1ciii for response.)
Shafer in view of Kilner and Sharma teach identifying, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, a first set of at least one product positioned adjacent the first area and based on the direction each of the threshold number of different customers is looking during the respective dwell time; (See claim 1civ for response.)
Shafer in view of Kilner and Sharma teach evaluating, in response to identifying that the threshold number of the plurality of different customers each have the respective dwell time in the first area of at least the threshold dwell time, correlated sales data of each of the first set of at least one product (See claim 1cv for response.), Shafer teaches wherein the sales data is accessed over a distributed communication network and tracked by multiple point of sale devices configured to track sales of products purchased at the retail store; (Shafer e.g. Network/Monitoring system 30 and the monitoring device 10 may be configured to interface with sales systems, point of sales terminals, etc. The monitoring devices may be configured as a tag or device that may leverage connectively to multiple networks [0067]. A network coordinates and tracks retail products connected to and electronically associated with monitoring devices [0037]. For example, information regarding the effects (e.g., sales effects, customer traffic effects, etc.) of moving product display racks and associated products within the store may be determined based on the movement of customers and the sales of the associated products [0173].)
Shafer in view of Kilner and Sharma teach identifying a sales trend over time, relative to the sales data of a first product of the first set of at least one product, having a predefined relationship with at least a first trend threshold corresponding to the first product
Shafer teaches identifying a first action to be performed relative to the first product as a function of the sales trend relative to the sales data of the first product, wherein the first action comprises (See claim 1cvi for response.): 
Shafer teaches evaluating pricing of the first product based on location within the retail store and competitor pricing of the first product; and (See claim 1cvi for response.)
Shafer teaches changing the price of the first product based on the evaluation of the pricing. (See claim 1cvi for response.)
As per claim 2 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer also teaches wherein the plurality of sensor systems comprise a plurality of cameras distributed through the retail store and each oriented to capture image data of an area of at least one customer travel area of multiple customer travel areas on a sales floor wherein each of the multiple customer travel areas are proximate multiple different products offered for sale at the retail store (Shafer e.g. The network entity 62 (i.e. inventory control circuit) can track and log locations of multiple monitoring devices 10 through the commercial environment and perform associated security functionality based on the location of the monitoring device 10 [0084]. Monitoring device 10 include a sensor 50 such as cameras [0057]. The sensor 50 may be embodied as any of various sensing devices configured to detect motion, light, images, sound, tampering, or other environmental stimuli [0142]. Tracking of the monitoring device 10 or surveillance of the individual possessing the monitoring device can performed with cameras. The network entity (i.e. inventory control circuit) can transmit a signal to the retail store camera overlooking that location to begin monitoring 
Shafer does not explicitly teach, however, Kilner teaches an image processing system, wherein the image processing system is configured to access the image data from the plurality of cameras and identify, from image processing of the image data, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time; and 
Shafer in view of Kilner teach identify a direction each customer of the threshold number of different customer is looking while within the first area and during the respective customer’s dwell time (See claim 1ciii above.)
Shafer does not explicitly teach, however, Kilner teaches an image processing system, wherein image processing system is configured to access the image data from the plurality of cameras and identify, from the processing of the image data,  the direction each customer of the threshold number of different customer is looking while within the first area and during the respective customer’s dwell time (Kilner e.g. Figs. 1-5, Fig. 1 display arrangement 100 comprises a face detection/recognition module 150 [0033]. The face detection/recognition module 150 comprises face detection software to identify the presence of human faces that appear within a predetermined spatial range of the camera (and associated display screen) and face recognition software [0039]. The face detection/recognition module 150 is operable to detect both the in-shot time of 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer’s monitoring system to include image processing to determine the respective dwell time and direction each customer is looking for a plurality of customers in an area as taught by Kilner in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Shafer teaches a product database comprising product identifiers for each of the multiple different products and corresponding locations on the sales floor; (Shafer e.g. Figs. 1-3, The network entity (i.e. inventory control circuit) may be enabled to query monitoring devices 10 for product information or store product information in association with each monitoring device identifier in a database (e.g. in the memory device) [0216]. The product information include at least one Universal Product Code (UPC) and/or any other data [0093]. The product information may be the UPC, SKU, retail price, potential price change schedule, 
Shafer in view of Kilner teach wherein the inventory control system is configured to receive the image data and is communicatively coupled with the product database and in identifying the first set of at least the one product the inventory control system is configured to identify the first set of at least oneResponse to Final Office Action product based on a threshold distance relationship between a location within the retail store of the first area, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time, and location data of products defined with the product database.
Shafer teaches the inventory control system is configured to receive the image data and is communicatively coupled with the product database (Shafer e.g. Figs. 1-3 show the network entity 62 (i.e. inventory control circuit) is coupled to a monitoring device 10 (i.e. camera) (Fig. 3) and a memory device 27 (Fig. 2). The network entity 62 (i.e. inventory control circuit) may be configured to receive 
Shafer also teaches and in identifying the first set of at least the one product the inventory control system is configured to identify the first set of at least oneResponse to Final Office Action product based on a threshold distance relationship between a location within the retail store of the first area (Shafer e.g. The network entity (i.e. inventory control circuit) can track and log locations of multiple monitoring devices 10 (and associated products) through the commercial environment [0084].  A marketing compliance set design indicates where commercial products are to be placed within the commercial environment. The network entity (i.e. inventory control circuit) may be configured to perform operations of determining a location of a monitoring device 10, determining a product type for a product affixed to the monitoring device, and comparing the location of the product to a marketing compliance set design [0207]. The ping node signals generated by the ping nodes may be used for locating a monitoring device 10. A monitoring device may be configured to report to the network entity (i.e. inventory control circuit) that the 
Shafer in view of Kilner teach identify the direction each customer of the threshold number of different customer is looking while within the first area and during the respective customer’s dwell time (See claim 1civ above.) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer’s monitoring system threshold criterion/rules with Kilner’s image processing system and cumulative statistical analysis data that includes a customer headcount and dwell time in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
As per claims 3 and 12 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer also teaches wherein the inventory control circuit is configured to and method of claim 10 further comprising: identifying that the first product is to be moved and communicating instructions to a portable worker user interface unit associated with a worker controlling the worker user interface unit to cause the worker user interface unit to display instructions directing the worker to reposition multiple items of the first product that are located at a first location of a product support device to a different second location on the product support device when the sales trend has the predefined relationship with the first trend threshold. (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be configured to implement a timer and determine a “time on the sales floor” value or indicator of the time that a particular product has spent on the retail floor without being sold or handled. When the monitoring device 10 (i.e. first product) is commissioned or is placed on the sales floor (i.e. first location), a time and date threshold for the monitoring device 10 may be defined in the memory of the network entity (i.e. inventory control circuit) 92. For example, a thirty day threshold may be set. The monitoring device may alarm when the threshold is reached indicating to sales personnel that the monitoring device should be moved to the clearance rack (i.e. second location) [0209]. The network may include an alert device 5 which may be configured to send and receive transmissions, such as a personal digital assistant ("PDA"), personal computer, laptop computer, server, smart phone, override device, and/or other electrical device capable of communicating. The alert device convey alert messages and/or other data to a user based on data received from the network entity (i.e. inventory control circuit). For example the network entity 62 (i.e. inventory control circuit) may send an alert message to the alert device 5 indicating the location of the monitoring device 10 and a message, such as “remove article from fitting room” (i.e. instructions) [0119].)



As per claim 11 (previously presented): Shafer in view of Kilner and Sharma teach the method of claim 10, further comprising: 
Shafer teaches receiving image data from a plurality of cameras distributed through the retail store and each oriented to capture image data of an area of at least one customer travel area of multiple customer travel areas on a sales floor wherein each of the multiple customer travel areas are proximate multiple different products offered for sale at the retail store (See claim 2 for response.), Shafer teaches wherein the plurality of cameras are communicatively coupled with the communication network; (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be connected either wirelessly and/or with wired medium to other networks such as a camera security network. The network entity (i.e. inventory control circuit) may be configured to receive information from and transmit instructions to cameras [0148]. 
Shafer in view of Kilner teach accessing the image data from the plurality of cameras and determining identifying, from image processing of the image data, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's Page 7 of 18Response to Final Office Actiondwell time; and (See claim 2a for response.)
Shafer in view of Kilner teach wherein the identifying the first set of at least one product comprises identifying the first set of at least one product based on a threshold distance relationship between a location within the retail store of the first area, the direction each customer of the threshold number of different customers is looking while within the first area and during the respective customer's dwell time, and location data of products defined with the product database. (See claim 2c for response.)
As per claim 19 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 2, Kilner also teaches wherein the threshold distance relationship corresponds to a predicted field of view based on the customers location and distance from a product support device supporting the first product. (Kilner e.g. The face detection/recognition module 150 comprises face detection software to identify the presence of human faces that appear within a predetermined spatial range (i.e. predicted field of view) of the camera (and associated display screen) (i.e. in-shot)  and face recognition software [0039].)
As per claim 20 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer in view of Kilner and Sharma also teach wherein the inventory control circuit, in identifying that the threshold number of the plurality of different customers each had the respective dwell time of at least the threshold dwell time, is further configured to identify that within a threshold period of time that the threshold number of the plurality of different customers had the respective dwell time in the first area of at least the threshold dwell time. 
Shafer in view of Kilner and Sharma teach identifying that the threshold number of the plurality of different customers each had the respective dwell time of at least the threshold dwell time (See claim 1cii above).
Shafer teaches establishing threshold criterion/rules based on a count/number and a period of time (Shafer e.g. Conditions may be actively and passively monitored and the 
Shafer does not explicitly teach identify that within a threshold period of time that the threshold number of the plurality of different customers had the respective dwell time in the first area of at least the threshold dwell time.
Kilner teaches identify a number of the plurality of customers and respective dwell time in the first area within a given period of time (Kilner e.g. Fig. 1, Kilner teaches a display device with positioned camera to detect viewer/human faces ([0008]-[0013]). The statistical analysis module 160 maintains cumulative statistical data on the human faces detected locally by the camera 110 including a headcount of distinct faces, gender data, age category data and time spent by each detected face within a predetermined spatial range of the plasma display screen 130 (i.e. the in-shot time). The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130. A cumulative dwell time may also be recorded which represents the total time spent either by all the detected 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer’s monitoring system threshold criterion/rules with Kilner’s cumulative statistical analysis data that includes a customer headcount and dwell time in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Shafer in view of Kilner do not explicitly teach a threshold dwell time.
However, Sharma teaches a threshold dwell time (Sharma e.g.  Sharma teaches a method and system for rating in-store media elements based on the measurement for behavior patterns and demographics of the audience in the vicinity of the media element (Abstract). The behavior patterns comprise traffic count, dwell time, impression, and impact to audience (col. 4 lines 27-29). Sharma teaches comparing a dwell time to a predefined threshold to determine a degree of interest (Sharma e.g. If the shopper does not show any interest to the media element, the shopper is just passing by the zone of influence, or if the dwell time is under the predefined threshold, the degree of interest could be made zero by setting the dwell time zero (col. 20 lines 35-41).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer in view of Kilner’s tracking/monitoring system and customer headcount and respective dwell times with Sharma’s threshold dwell time in order to measure the efficiency of the media element in reaching a targeted audience (Sharma e.g. col. 4 lines 7-8).
As per claim 21 (new): Shafer in view of Kilner and Sharma teach the system of claim 1, Shafer in view of Kilner also teach wherein the inventory control circuit is configured to receive, from portable user devices associated with multiple customers of the plurality of different customer while within the first area, user device sensor data and determine a dwell time of the multiple customers based on the sensor data and the user device sensor data from the portable user devices. 
Shafer teaches wherein the inventory control circuit is configured to receive, from portable user devices associated with multiple customers of the plurality of different customer while within the first area, user device sensor data and determine a customer movement profile (Shafer e.g. Monitoring devices associated with individuals may be referred to as personal monitoring devices or tags (i.e. user device sensor). The monitoring devices may be worn by or carried by specific personnel or customers [0080]. The customer tag may be configured to wirelessly interface with a cell phone of the customer to retrieve profile information from the customer upon entry [0182]. The network entity 62 (i.e. inventory control circuit) may be configured to include functionality to permit the customer tag 1155 (i.e. user device sensor) to be tracked [0186]. The network entity 62 can track and log locations of multiple monitoring devices through the commercial environment (i.e. user device sensor data) [0084]. As monitoring devices moves throughout the commercial environment, the monitoring device may receive new ping node signals with new ping node location data, which the monitoring device may send to the network 62 [0123]. The ping node signal, sent from the ping node, in some embodiments, may further comprise a time stamp indicating a time when the customer tag received a communication from the ping node (i.e. sensor data) [0199]. The network 
Shafer does not explicitly teach determine a dwell time of the multiple customers based on the sensor data and the user device sensor data from the portable user devices.
However, Kilner teaches determine a dwell time of the multiple customers based on sensor data (Kilner e.g. The statistical analysis module 160 maintains cumulative statistical data on the human faces detected locally by the camera 110 including a headcount of distinct faces, gender data, age category data and time spent by each detected face within a predetermined spatial range of the plasma display screen 130 (i.e. the in-shot time). The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130 [0044]. The in-shot time and dwell time are assimilated as a customer profile [0052].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Shafer’s customer movement profile data with Kilner’s cumulative statistical analysis data that includes a customer headcount and respective dwell times in order to give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product (Kilner e.g. [0013]).
Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), in .
As per claims 4 and 13 (currently amended): Shafer in view of Kilner and Sharma teach the system of claim 1 and method of claim 10, wherein the inventory control circuit is configured to (Shafer e.g. network entity 62): 
Shafer teaches evaluate inventory management data and identify a previous task associated with the first product (Shafer e.g. The network entity 62 (i.e. inventory control circuit) may be configured to analyze data to identify and classify various conditions based on the analyzed data [0219]. The efficiency of shelf stocking, product placement, and other activities may be monitored and evaluated using data indicative of the movement of monitoring devices 10 [0220]. Monitoring devices 10 associated with particular products, product displays, marketing materials, or the like may be checked against a stored, electronic set design to ensure that a store complies with a given set design (i.e. a previous task performed). For example, the location of the winter sweater within the store may be queried, to determine if the winter sweaters have been located on a table at the entrance of the store in accordance with a set design (Fig. 19 &  [0204]).)  Shafer in view of Kilner and Sharma do not explicitly teach, however, Bemer teaches  and identify a previous task associated with the first product that was indicated as being performed (Bemer e.g. Bremer teaches a method for prompting an employee working in a retail establishment to perform a task. The method also includes outputting an indication that the task may have been performed and/or verifying whether the task has been performed. (Abstract). Fig. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying previous tasks as being performed as taught by Bemer in order to help increase employee productivity and increase the efficiency and profitability of their (employers) businesses (Bemer e.g. pg. 8 lines 12-15).
Shafer in view of Kilner, Sharma, and Bemer do not explicitly teach, However, Morgan teaches determine, based on the sales trend having the predefined relationship with the first trend threshold, that the previous task associated with the first product was not performed; (Morgan e.g. Morgan teaches a computerized system for tracking product sales from product display units [0007]. Fig. 6 data graph relating to product sales. By comparing the historical/actual sales curve for the product over time, an analysis can be made to whether a product display unit was properly placed and utilized by the store [0035].  Upon the occurrence of a specified event relating to sales of product associated with a given product map, the product sales tracking code may be configured to send an electronic message to the specific product manufacturer identified with the product map. Where the specified event identifies that product sales for product loaded into the product display unit associated with the given product map reflect 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner, Sharma, and Bemer’s tracking/monitoring system to identifying, based on sales trend, that the previous task associated with the first product was not performed as taught by Morgan in order to evaluate the effectiveness of promotional product display units and/or monitor whether retailers are properly using or placing such promotional product display units (Morgan e.g. [0003]).
Shafer in view of Kilner and Sharma do not explicitly teach, however, Bemer teaches cause, in response to determining that the previous task associated with the first product was not performed, the previous task to be performed. (Bemer e.g. After verifying whether a task has been performed, computer 22 can perform a number of different functions based upon the result of the verification. For any task which has not been performed, computer 22 may then send out a reminder to the employee originally assigned to the task to perform the task, or may output a prompt to a second employee to perform the task (in which case computer 22 may also send an indication to the first employee that he or she is no longer assigned to perform the task) (pg. 54 lines 11-18).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying previous tasks as 
Shafer, Kilner, Sharma, Bemer, and Morgan’s inventions are all directed towards collecting customer/product data and monitoring customer interaction with a product. Furthermore, all of the claimed elements were known in the prior arts of Shafer, Kilner, Sharma, Bemer, and Morgan and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 5 (currently amended): Shafer in view of Kilner, Sharma, Bemer, and Morgan teach the system of claim 4, Morgan also teaches wherein the inventory control circuit is configured to direct, as a second action and in response to determining that the previous task associated with the first product was not performed, a worker to audit a quantity of the first product adjacent the first area to confirm that the previous task was not performed. (Morgan e.g. Upon the occurrence of a specified event relating to sales of product associated with a given product map, the product sales tracking code may be configured to send an electronic message to the specific product manufacturer identified with the product map. Where the specified event identifies that product sales for product loaded into the product display unit associated with the given product map reflect that the product display unit likely has not been properly located (i.e. task not performed), the specific product manufacturer may be notified of the problem so that an on-site inspection can be made [0037].)
.
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), in further view of Sharma et al. (US 9,747,497 B1), and in further view of Vierra (US 2015/0186911 A1).
As per claims 6 and 15 (previously presented): Shafer in view of Kilner and Sharma teach the system of claim 1 and method of claim 10, Shafer in view of Kilner and Sharma do not explicitly teach, however, Vierra teaches wherein the inventory control circuit is configured to access a competitor's web site and obtain the competitor pricing of the first product from the competitor's web site. (Vierra e.g. Figs. 1 & 3, A computer system that is configured for displaying (e.g. on an electronic display associated with a particular product in a brick-and-mortar store) a first price for a particular product. The system monitors one or more competitor websites for competing prices (Abstract and [0040]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include obtaining competitor pricing from a competitor’s 
As per claims 7 and 16 (previously presented): Shafer in view of Kilner, Sharma, and Vierra teach the system of claim 6 and method of claim 15, Shafer in view of Kilner and Sharma do not teach, however, Vierra teaches wherein the inventory control circuit is configured to identify when the competitor pricing of the first product is a threshold difference from a pricing of the first product at the retail store, and to implement the changing of the price of the first product at the retail store when there is the threshold difference in the price of the first product at the retail store from the competitor pricing. (Vierra e.g. Figs. 1 and 3, A system for re-pricing one or more products is configured to substantially automatically adjust a price of a particular product based at least in part on one or more prices charged by other retailers for the same ( or a similar) particular product [0013]. Re-pricing rules include: (1) a rule to match the lowest competing price; (2) a rule to adjust the price within a particular amount (i.e. threshold difference) of the lowest competing price; and/or (3) any other suitable re-pricing rule [0018].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include obtaining competitor pricing from a competitor’s website as taught by Vierra to adjust prices in order to increase anticipated sales and/or profits (Vierra e.g. [0016]).
As per claims 8 and 17 (original): Shafer in view of Kilner, Sharma, and Vierra teach the system of claim 6 and method of claim 15, Shafer also teaches wherein the inventory control circuit, in identifying that the sales trend has the predefined relationship with at least the first trend threshold, is configured to identify that a quantity of sales of the first product has changed by at least the first trend threshold from a predicted sales quantity. (Shafer e.g. Conditions may be actively or passively monitored (e.g. by the network entity (i.e. inventory control circuit) and/ or the monitoring devices themselves recording or analyzing data in real-time) and the conditions may be compared to a set of rules to determine whether to initiate a functionality prescribed for a particular rule [0079]. For example, the network entity 62 (i.e. inventory control circuit) may be configured to change the price of a product (or suggest the change of a price for the product) based on various factors such as time on sales floor without being sold or handled. If the time on the sales floor value reaches a threshold level, the price for the article may that a monitoring device is associated with may be modified. Additionally, the monitoring device may alarm when the threshold is reached indicating to sales personnel that the monitoring device should be moved to the clearance rack. Also a price for a product may be automatically modified (i.e. raised or lowered) based on pre-defined protocol such as sales trend of related products or increases or decreases in consumer handling [0209].)
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2014/0351098 A1) in view of Kilner et al. (US 2005/0197923 A1), in further view of Sharma et al. (US 9,747,497 B1), and in further view of Morgan (US 2010/0200657 A1).
As per claims 9 and 18 (currently amended): Shafer in view of Kilner and Sharma teach the system of claim 1 and method of claim 10, wherein the inventory control system in identifying the first sales trend is configured to 
Shafer in view of Kilner and Sharma do not teach, however, Morgan teaches identify that the first product is displayed at two different locations, including the first area and a different location within the retail store; (Morgan e.g. Morgan teaches a promotional product display fixtures build and mapping system that facilitates product tracking [0002]. The system includes a product map defined by unique identification data that identifies the product type and the product holding location [0007]. Manufacturers can compare sales from exactly the same display type, placed in two different locations within a store to determination of the best location within a store for a given product display type [0043]. The Examiner submits that the product is identified by the product map and identification data.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying products displayed at two different locations as taught by Morgan in order to evaluate the effectiveness of promotional product display units and increase market share and/or revenue (Morgan e.g. [0003]).
Shafer do not explicitly teach, however, Kilner teaches evaluate dwell times of different sets of customers at each of the different locations where the first product is displayed; (Kilner e.g. Kilner teaches an image display device having a first camera directed towards positions adopted by users viewing the 
Shafer in view of Kilner and Sharma do not teach, however, Morgan teaches evaluate sales data attributed to each the different locations; and (Morgan e.g. Figs. 5-6, Using product mapping technology and unique item identification data, subsequent sales of products can then be distinguished as between standard shelf sales and promotion product display unit sales, enabling comparative sales analysis [0045].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying products displayed at two different locations as taught by Morgan in order to evaluate the effectiveness of promotional product display units and increase market share and/or revenue (Morgan e.g. [0003]).
Shafer in view of Kilner and Sharma do not teach, however, Morgan teaches compare sales of the first product retrieved by customers adjacent the first area to sales of the first product retrieved by customers at the different location within the retail store. (Morgan e.g. Figs. 5-6, Manufacturers can compare sales from exactly the same display type, placed in two different locations within a store to determination of the best location within a store for a given product display type [0043]. Using product mapping technology and unique item identification data, subsequent sales of products can then be distinguished as between standard shelf sales and promotion product display unit sales, enabling comparative sales analysis [0045].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Shafer in view of Kilner and Sharma’s tracking/monitoring system to include identifying products displayed at two different locations as taught by Morgan in order to evaluate the effectiveness of promotional product display units and increase market share and/or revenue (Morgan e.g. [0003]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624